Citation Nr: 0800150	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

3.  Entitlement to service connection for retinopathy, to 
include as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1964 to October 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 RO decision, which, in 
pertinent part, denied service connection for CAD, 
hypertension, and retinopathy, each claimed as secondary to 
diabetes mellitus, type II.

The issues of entitlement to service connection for CAD, 
hypertension, and retinopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.

The veteran has presented arguments for service connection 
for CAD, hypertension, and retinopathy as secondary to, or 
aggravated by, his service-connected diabetes mellitus.  
However, the Board notes that letters sent to the veteran by 
the RO in October 2003 and January 2004, pursuant to the 
Veterans Claims Assistance Act (VCAA), failed to address the 
elements of secondary service connection, including 
aggravation, for those claims.  The Board thus finds that VA 
failed to satisfy its duty to assist in this case.

On remand, corrective action should be taken to include 
providing the veteran with a letter which contains proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
which informs him of the requirements for establishing 
secondary service connection according to 38 C.F.R. § 3.310.  
The veteran must be given proper notice and afforded a 
reasonable opportunity to respond and submit additional 
evidence.

Furthermore, a VA clarifying opinion is needed to determine 
the relationship of the veteran's current CAD and 
hypertension to service.  While a July 2004 VA opinion 
addresses this point, it is incomplete.  Though the examiner 
concluded that the veteran's CAD and hypertension were less 
likely than not caused by his diabetes mellitus, and more 
likely than not the result of long-term smoking and 
hypercholesterolemia, the examiner failed to discuss whether 
the veteran's diabetes mellitus may have aggravated his CAD 
or hypertension.  Accordingly, the Board remands for a VA 
clarifying opinion on the issues of CAD and hypertension.  
See, e.g., Hampton v. Gober, 10 Vet. App. 481 (1997) 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran all notification 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), with respect to his 
claims.  This letter must include all 
pertinent notice regarding the veteran's 
claims of service connection for CAD, 
hypertension, and retinopathy, each to 
include as secondary to, or aggravated by, 
his service-connected diabetes mellitus.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to the claim that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2.  The veteran's claims folder should be 
referred to the July 2004 VA 
cardiovascular examiner or, if 
unavailable, to another suitably qualified 
VA examiner for a clarifying opinion as to 
the etiology and onset of the veteran's 
CAD and hypertension.  The claims file and 
a copy of this decision must be made 
available to the examiner and the examiner 
should indicate in his report whether or 
not the claims file was reviewed.  

The examiner should opine as to whether 
the veteran's current CAD and/or 
hypertension were at least as likely as 
not aggravated by his diabetes mellitus, 
type II, and the examiner should then 
opine as to the degree of aggravation, if 
any.  A rationale for any opinion 
expressed should be provided.  If the 
physician is unable to offer an opinion 
without an examination, he should state 
that in his report.

3.  After these actions have been 
completed, the RO should then readjudicate 
the claims on the merits.  If the benefits 
sought are not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



